 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1127 
In the House of Representatives, U. S.,

March 3, 2010
 
RESOLUTION 
Expressing concern regarding the suicide plane attack on Internal Revenue Service employees in Austin, Texas. 
 
 
Whereas all Federal employees, and those from the Internal Revenue Service in particular, have experienced a terrible tragedy in the suicide plane attack on February 18, 2010; 
Whereas Vernon Hunter, who lost his life in the terror attack, had 48 years of public service, including 20 years of serving in the United States Army and 2 tours in Vietnam; 
Whereas Federal, State, and local officials have cooperated to respond promptly and professionally to the attack and provide assistance to Internal Revenue Service victims and families affected by the crash; and 
Whereas Federal employees, from the Armed Forces to the Internal Revenue Service, serve their Nation with honor and commitment, and perform public service that benefits the entire Nation: Now, therefore, be it 
 
That the House of Representatives— 
(1)strongly condemns the terror attack perpetrated deliberately against Federal employees of the Internal Revenue Service in Austin, Texas; 
(2)honors Vernon Hunter, a victim of the crash, Shane Hill, who suffered severe injuries, and all those who were injured for their service to our Nation; 
(3)commends Internal Revenue Service employees for their dedication and public service; 
(4)recognizes the heroic actions of the first responders, emergency services personnel, Internal Revenue Service employees, and citizens on the ground in Austin such as Robin De Haven whose actions minimized the loss of life; and  
(5)rejects any statement or act that deliberately fans the flames of hatred or expresses sympathy for those who would attack public servants serving our Nation. 
 
Lorraine C. Miller,Clerk.
